DETAILED ACTION
Preliminary Remarks
Applicants are advised that the examiner for this application has changed. All communications should now be directed to Kara Johnson, AU 1632
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	
Claim Status
Applicant’s arguments and amendments dated 1/20/22 have been received and entered in the application. 
Claims 1-15, and 18 are currently pending and examined on the merits. 
	Claims 1, and 5 are currently amended. 

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
Claim 1 appears to missing some punctuation and should read “on a substrate coated with laminin-521 and E-cadherin, in a medium comprising”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “culturing the cells… wherein the culturing comprises selectively expanding residual, undifferentiated PSCs”. These two phrases appear to be referring to two different, active steps, but are contained within the same limitation. Thus, it is unclear what this limitation is intending to convey. From applicant’s arguments, and step 3) a) v) of the examples in the specification. it appears that the claim is intending to convey that the PSC-differentiated population of cells are cultured on a substrate coated with laminin-521 and E-cadherin, in a medium comprising a ROCK inhibitor, wherein the culturing the PSC-differentiated population of cells results in selectively expanding residual, undifferentiated PSCs contained in the PSC-differentiated population of cells. Claim 1 is consequently interpreted in accordance with this reading. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. Regen Ther. 2015;2:17-23 (hereinafter referred to as Kuroda et al) in view of Rodin et al. Nature Communications, 2014 (Reference 3 on IDS filed 1-7-20, hereinafter referred to as Rodin et al) and Claassen et al. Mol Reprod Dev. 2009 (hereinafter referred to as Claassen et al).
Regarding claim 1 Kuroda et al teaches that the potential tumorgenicity of undifferentiated PSCs in pluripotent stem cell-derived products remains a critical challenge (Abstract). They propose that a sensitive detection method for impurities is necessary for the safety and quality of human pluripotent stem cell (hPSC) derived products. To this end, Kuroda et al teaches a method for detecting residual undifferentiated PSCs in cell therapy products (Introduction, paragraph 04). The method comprises differentiating human induced pluripotent stem cells (hiPSCs) into cardiomyocytes, culturing the differentiated and induced hiPSCs on Laminin-521 (4.1 Cell culture; 4.2 Cardiomyocyte differentiation of hiPSCs), and detecting the expression of Lin28 in the residual undifferentiated PSCs (Introduction, paragraph 04). The expression of pluripotent markers in the culture of differentiated cardiomyocytes were quantified and compared to a reference culture with a known proportion of PSCs, thereby detecting the presence of residual, undifferentiated pluripotent stem cells (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 01 and 03; gRT- PCR; Fig. 2d).
Regarding claim 2 Kuroda et al teaches comparison of pluripotent marker expression using markers such as c-Myc, KLF4, POU5F1, Oct %, SOX2, REX1, NANOG, and Lin28 (Detection of undifferentiated hiPSCs in cardiomyocytes using the Lin28/qRT-PCR method).
Regarding claims 7-11 Kuroda et al teaches the detection of residual undifferentiated hiPSCs in differentiated cardiomyocytes by measuring the expression of Lin28 with quantitative real time PCR (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 03; qRT-PCR). Kuroda et al teaches a probe with the same sequence as SEQ ID NO: 14, a primer with the same sequence as SEQ ID NO:15, and a primer with the same sequence as SEQ ID NO:16 (Table $1). The expression of LIN28 was normalized to that of the house keeping gene GAPDH (4.3 qRT-PCR).
Regarding claim 12 Kuroda et al teaches the detection of undifferentiated hiPSCs in cardiomyocytes using ddPCR was able to detect as low as 0.001% undifferentiated hiPSCs (Abstract) and that the theoretical limit of detection is around 0.0002% (2.2 Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/ddPCR method).
Regarding claim 13 Kuroda et al teaches the use of human induced-pluripotent stem cell lines 253G1, 201B7, hiPS-RIKEN-1A, HiPS-RIKEN-2A, and HiPS-RIKEN-12A (4.1 Cell culture).
Regarding claim 18 Kuroda et al teaches a method of detecting residual undifferentiated hiPSCs in cell therapy products (Introduction, paragraph 04). For example, they teach the differentiation of iPSCs into cardiomyocytes (4.1 Cell culture; 4.2 Cardiomyocyte differentiation of hiPSCs) and the detection of residual, undifferentiated iPSCs in the cell culture (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 01 and 03; qRT-PCR; Fig. 2d). Lastly, Kuroda et al teaches that their method is applicable to the quality control of hiPSC-derived cell therapy products (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/ddPCR method, paragraph 04).
However, Kuroda et al fails to teach wherein the method of detecting residual undifferentiated PSCs comprises culturing the cells on a substrate coated with E-cadherin and a medium comprising a Rho-associated, coiled-coil containing protein kinase (ROCK) inhibitor (claim 1), wherein the ROCK inhibitor is Y27632 (claim 3) at a concentration of 10µM (claim 4), or wherein the cells are cultured in medium containing a ROCK inhibitor for about 3 days (claim 5). Additionally, Kuroda et al fails to teach a method for manufacturing a therapeutic composition, wherein the method comprises the detection of undifferentiated PSCs by the method of claim 1 (Claim 18).
Regarding claims 1 and 3-5 Rodin et al teaches the culture of induced pluripotent stem cells (iPS cells) on a matrix containing laminin 521 and E-cadherin. (Abstract; Effects of human laminin isoforms on human stem cells, paragraph 02; Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 02; Fig. 4) (Claim 1). Furthermore, Rodin et al teaches the culture of iPS cells in a medium containing the ROCK inhibitor Y27632 at a concentration of 10µM on a laminin 521 matrix (Effects of human laminin isoforms on human stem cells, paragraph 02; Fig. 2b) (Claims 3-4). Interestingly, Rodin et al found that neither laminin-521 nor E-cadherin alone provided any significant improvement in the cloning efficacy of hES cells (Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 01). However, using a mixture of laminin-521 and E-cadherin at a w/w ratio of 10:1 and 5:1 led to increased cloning efficacy (Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 02). This increased cloning efficacy provided for by laminin-521/E-cadherin matrices was greater than that caused by culture in medium with a ROCK inhibitor in the absence of matrices (Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 02).
Claassen et al teaches that poor recovery of cryopreserved human embryonic stem (hES) cells and iPS cells is a significant impediment to progress with pluripotent stem cells (Abstract). They demonstrated that the ROCK inhibitor Y-27632 significantly enhances recovery of hES and iPS cells from cryopreserved stocks and that treatment led to rapid cell growth (Abstract: Y-27632 significantly enhances the recovery and passage of human induced pluripotent stem (iPS) cells) (claims 1 and 3). In fact, hES cells grown in the presence of 10M of Y-27632 demonstrated an eight-fold increase in the number of recovered cells from a cryopreserved stock compared to untreated cells (ROCK inhibitors significantly improve recovery of hES cells from cryopreserved stocks) (claims 1 and 3-4). Culture of hES cells in medium containing Y-27632 for 24-96 hours doubled the number and size of colonies formed (Y- 27632 exerts significant effects when used for periods greater than 12 hrs) (claim 5).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of detecting undifferentiated pluripotent stem cells taught by Kuroda et al to include culturing the cells on a substrate coated with E-cadherin in the presence of medium containing the ROCK inhibitor Y-27632 at a concentration of 10M for about three days. Rodin et al teaches that growth on laminin-521/E-cadherin matrices promoted iPS cell growth, even in the absence of a ROCK inhibitor. Claassen et al teaches that the addition of a ROCK inhibitor promotes the recovery of cryopreserved pluripotent cells and enhanced their growth. Therefore, one of ordinary skill in the art would have been motivated to employ both lamini-521/E- cadherin matrices and a ROCK inhibitor, such as Y-27632, to further amplify the growth and clonal expansion of undifferentiated pluripotent stem cells, as taught by Rodin et al (Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 02) and Claassen et al (Y-27632 exerts significant effects when used for periods greater than 12 hrs), so that they may be detected as an impurities in a cell therapy product, as taught by Kuroda et al (Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 01 and 03; qRT-PCR; Fig. 2d). Furthermore, one of ordinary skill in the art would be motivated to use the ROCK inhibitor Y-27632 at a concentration of 10UM as the inhibitor and working concentration are well known in the art, and were demonstrated by Claassen et al to be effective. Additionally, one of ordinary skill would be motivated to culture the cells in a medium containing a ROCK inhibitor for about three days to aid in the recovery of hES or iPS from cryopreserved stocks and/or to promote their expansion, as taught by Claassen et al (Abstract: Y-27632 significantly enhances the recovery and passage of human induced pluripotent stem (iPS) cells). One of ordinary skill would expect a reasonable chance of success as Rodin et al teaches that Laminin-521/E-cadherin coated substrates are effective in promoting iPS cell cloning efficacy and Claassen et al teaches that ROCK inhibitors are effective in promoting the recovery and expansion of hES and iPS cells. Therefore, one of ordinary skill would reasonably expect that the combination of culture methods would further improve the growth of undifferentiated pluripotent stem cells.
The combination does not explicitly disclose that culturing the PSC-differentiated population of cells results in selectively expanding residual, undifferentiated PSCs contained in the PSC-differentiated population of cells. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the method of the prior art produces a different result, and if so to what extent, from applicant’s method. The prior art discloses a method which is similar to applicant’s method for these reasons. With respect to selective expansion, the combination discloses 1) culturing a population of iPSC-derived cells on a laminin-521 and E-cadherin coated substrate (Kuroda- 4.1 Cell culture; 4.2 Cardiomyocyte differentiation of hiPSCs; Rodin- Abstract; Effects of human laminin isoforms on human stem cells, paragraph 02; Clonal survival of hES cells on LN-521/E-cadherin substratum, paragraph 02; Fig. 4), 2) in a media containing the ROCK inhibitor Y27632 at a concentration of 10µM for about 2 days (Rodin- Effects of human laminin isoforms on human stem cells, paragraph 02; Fig. 2b; Claassen- Y- 27632 exerts significant effects when used for periods greater than 12 hrs), and 3) detecting residual undifferentiated PSCs in cell therapy products (Kuroda- Introduction, paragraph 04, Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/qRT-PCR method, paragraph 01 and 03; gRT- PCR; Fig. 2d). 
Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention a rejection under §103 is appropriate. See MPEP §§ 2112-2112.02. The cited art taken as a whole demonstrates a reasonable probability that the method of the prior art is either identical or sufficiently similar to the claimed method that whatever differences exist, they are not patentably significant. Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2112(v). Clear evidence that method of the cited prior art does not possess a critical characteristic that is possessed by the claimed method would advance prosecution and might permit allowance of claims to applicant’s method. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Regarding claim 18 The method of claim 1 is made obvious by the teachings of Kuroda et al, Rodin et al, and Claassen et al. As such, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include detecting the presence of undifferentiated PSCs in a cell therapy product according to the method of claim 1. One of ordinary skill in the art would have been motivated to do so to detect undifferentiated PSCs, as their presence in cell therapy products is a known quality issue due to their tumorigenic potential, as taught by Kuroda et al (Abstract). One of ordinary skill in the art would expect a reasonable chance of success as the method of Kuroda et al was determined to detect levels of undifferentiated PSCs as low as 0.001% (Abstract; 2.2 Detection of undifferentiated hiPSCs in cardiomyocytes using the LIN28/ddPCR method).
Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Rodin and Claassen as applied to claim 1 above, and further in view of Tano et al. PLOS One. 2014;9(10):e110496 (Reference 3 on IDS filed 05- 15-2019, hereinafter referred to as Tano et al).
The teachings of Kuroda et al, Rodin et al, and Claassen et al as applied to the limitations of claim 1 has been discussed previously.
Regarding claim 15 Kuroda et al teaches the culture of human iPSCs in essential 8 medium (4.1 Cell culture; 4.2 differentiation of hiPSCs).
However, Kuroda et al, Rodin et al, and Claassen et al fail to teach wherein the cells are mesenchymal stem cells (MSCs) (claim 14) cultured in E8 complete medium (claim 15).
Tano et al also teaches a method of detecting residual undifferentiated PSCs in a culture of cells differentiated from PSCs. Tano et al teaches that the presence of residual undifferentiated hPSCs in cell therapy is a quality concern associated with tumorgenicity (Abstract). Furthermore, Tano et al teaches the culture of human MSCs in which the culture was spiked with hiPSCs on laminin-521 with essential 8 medium (Abstract; Introduction, paragraph 03; Cell culture; Differentiation assay; Culture system using laminin-521 and essential 8 medium is useful for direct detection of undifferentiated hiPSCs contained in somatic cells). They teach that human MSCs are a good model for somatic cells because their derivation from human PSCs and use in cell therapy is promising (Differentiation assay; Culture system using laminin-521 and essential 8 medium is useful for direct detection of undifferentiated hiPSCs contained in somatic cells). Lastly, Tano et al teaches that essential 8 medium promoted hiPSC growth on laminin-521 (Essential 89 medium promotes hiPSCs cell growth on laminin-521), maintained the undifferentiated state of hiPSC (Culture system using laminin-521 and essential 8 medium maintains the undifferentiated state and pluripotency of hiPSCs), and allows for the detection of residual undifferentiated cells contained in differentiating hiPSC cultures (Culture system using laminin-521 and Essential 8 medium has a capacity for direct detection of residual undifferentiated cells contained in differentiating hiPSC cultures).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Kuroda et al, Rodin et al, and Claassen et al to include those of Tano et al and detect the present of undifferentiated PSCs in a culture of MSCs, wherein the cells were cultured in essential 8 medium. One of ordinary skill in the art would have been motivated to do so as human MSCs derived from PSCs are a promising form of cell therapy, as taught by Tano et al (Culture system using laminin-521 and essential 8 medium is useful for direct detection of undifferentiated hiPSCs contained in somatic cells). One of ordinary skill in the art would be motivated to use essential 8 medium because it is known to promote the growth, maintain the undifferentiated state, and allow the detection of residual undifferentiated pluripotent stem cells in a culture of human MSCs. One of ordinary skill would expect a reasonable chance of success as Tano et al also teaches a method of detecting residual undifferentiated PSCs by culturing cell differentiated from PSCs on laminin- 521 and in essential 8 medium. Therefore, it would require only routine experimentation to include the use of essential 8 medium.
Response to Arguments
Applicant’s arguments and amendments dated 1/20/22 have been fully considered, but are moot in part due to the new grounds of rejection necessitated by applicant’s amendments, and not persuasive in part. To the extent applicant’s arguments are pertinent to the current ground of rejection, they are responded to below. 
Claims 1-5, 7-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. Regen Ther. 2015;2:17-23 (hereinafter referred to as Kuroda et al) in view of Rodin et al. Nature Communications, 2014 (Reference 3 on IDS filed 1-7-20, hereinafter referred to as Rodin et al) and Claassen et al. Mol Reprod Dev. 2009 (hereinafter referred to as Claassen et al).
Applicant argues that the claimed method would requires direct detection of a PSC marker, and one of ordinary skill in the art not be motivated to modify Kuroda to do so (Response p7). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., direct detection of a PSC marker) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Under a broadest reasonable interpretation, claim 1 merely requires some unspecified method of quantification. Thus, detecting Lin28 via ddPCR and qRT-PCR is deemed to read on the claims. 
Applicant argues that the claimed method requires expanding undifferentiated PSCs followed by further selectively expanding the undifferentiated PSCs (Response p7-8). Applicant argues that Kuroda only discloses culturing hiPSCs for the purpose of differentiating into cardiomyocytes; that Kuroda doesn’t disclose selectively expanding residual undifferentiated PSCs (Response p7-9). 
As discussed above, the limitation regarding selective expansion of the undifferentiated claims renders claim 1 indefinite. The specification as originally filed discloses selective expansion at section 3) a) v) of the examples. The specification does not contain any other description of how applicants selectively expand iPSCs. Section 3) a) i) indicates that undifferentiated iPSCs in a background of differentiated iPSC-derived MSCs are selectively expanded. Section 3) a) v) discloses that the iPSCs are selectively expanded by merely culturing the iPSC-derived MSCs on a laminin-521 and E-cadherin coated substrate with E8CM media and 10µM Y27632. Thus, it appears that culturing PSC-derived cells on a laminin-521 and E-cadherin coated substrate with E8CM media and 10µM Y27632 necessarily selectively expands undifferentiated PSCs contained in the cell population. As the combination discloses this methodology, it appears that the combination would likewise necessarily selectively expand undifferentiated PSCs contained in the cell population (See the above art rejection for further discussion). 
Applicant argues that Rodin fails to cure the deficiencies noted in Kuroda (Response p9). That Rodin teaches away from the claimed methods as it discloses maintaining hES cells on laminin-521 and E-cadherin substrates without ROCK inhibitors; that Rodin is concerned with developing a natural method of clonal culturing in chemically defined media, without addition of artificial elements, such ROCK inhibitors (Response p9-11).
References are relevant as prior art for all they contain, including nonpreferred and alternative embodiments. See MPEP § 2123. Additionally, a reference does not constitute a teaching away unless the disclosure criticizes, discredits, or otherwise discourages the solution claimed. See MPEP § 2141.02. Rodin merely states that a laminin-521 and E-cadherin substrate can support hESCs without ROCK inhibitors. However, Rodin not examine the use of ROCK inhibitors in combination with laminin-521 and E-cadherin substrates. Thus, there is nothing present in Rodin that suggests that a ROCK inhibitor could not be included. 
Further, Rodin does not criticize, discredit or otherwise discourage the inclusion of a ROCK inhibitor. A chemically defined media is understood in the art as referring to a media in which all of the components are known. A ROCK inhibitor is a chemically defined, and xeno-free substance. Rodin states that prior to their research, “none of the culture substrata allow[ed for] clonal survival of hES without the use of apoptosis inhibitors”. 
Applicant argues that Claassen fails to correct the deficiencies noted in the combination of Kuroda and Rodin (Response 11). Applicant argues that Claassen and Rodin may not be combined as Rodin teaches away from use of a ROCK inhibitor (Response p11). 
As noted above, the examiner disagrees that Rodin constitutes a teaching away. Thus, Kuroda, Rodin, and Claassen may be combined. 
Claims 1 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Rodin and Claassen as applied to claim 1 above, and further in view of Tano et al. PLOS One. 2014;9(10):e110496 (Reference 3 on IDS filed 05- 15-2019, hereinafter referred to as Tano et al).
Applicant argues that Tano fails to correct the deficiencies noted in the combination of Kuroda, Rodin, and Claassen (Response 13). Applicant argues that none of Kuroda, Rodin, and Claassen disclose or suggest the combination of laminin-521, E-cadherin, and ROCK inhibitors (Response p14). 
As noted above, the examiner disagrees that the combination of Kuroda, Rodin, and Claassen may not be combined, and that the references do not obviate the present claims. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632